UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-7042

PAUL EUGENE MASON,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Robert D. Potter, Senior District Judge.
(CR-92-159-P)

Argued: April 7, 1997

Decided: August 22, 1997

Before RUSSELL, WILKINS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Robert Thomas Vaughn, Nashville, Tennessee; William
D. McNaull, Jr., Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee. ON BRIEF: Mark T. Calloway, United States
Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Paul Eugene Mason appeals a finding by the district court that he
was competent to stand trial in November 1992. See 18 U.S.C.A.
§ 4241 (West 1985). Concluding that this finding is not clearly erro-
neous, we affirm.

I.

In November 1992, Mason was tried for and convicted of partici-
pating in various drug-related activities. Additionally, the Govern-
ment sought to forfeit real property owned by Mason and used in
connection with this illegal conduct and any proceeds thereof. See 21
U.S.C.A. § 853(a) (West Supp. 1997). After the trial, but prior to the
commencement of forfeiture and sentencing proceedings, Mason
attempted suicide by stabbing himself in the chest with a butcher
knife. Concerned with Mason's competence to proceed, the district
court ordered a psychological examination pursuant to 18 U.S.C.A.
§ 4244 (West 1985). Thereafter, Mason was examined by Dr. Kevin
McBride, who indicated that Mason was suffering from a mental
impairment requiring psychiatric care. Dr. McBride, however, ex-
pressed no opinion concerning Mason's competence during the prior
criminal trial. The district court ordered that Mason be placed in the
custody of the Attorney General for further evaluation of his mental
condition.

Following a psychiatric evaluation conducted four months later, the
district court subsequently found Mason competent to continue with
the forfeiture and sentencing proceedings and denied his motion for
a new trial or a hearing to determine his competence during the crimi-
nal trial. On appeal, we held that the district court abused its discre-
tion in refusing to conduct a hearing concerning Mason's competency
during the trial. See United States v. Mason, 52 F.3d 1286, 1293 (4th

                    2
Cir. 1995). Accordingly, we instructed the district court on remand to
conduct a hearing to determine Mason's competence to stand trial in
November 1992 or, in the alternative, to retry Mason in the event that
the district court found such a retrospective determination impossible
at that juncture. See id.

On remand, Dr. Mark Hazelrigg performed a psychiatric evaluation
pursuant to an order of the district court and concluded that although
Mason had suffered from alcoholism and depression during the
November 1992 trial, his condition did not preclude him from under-
standing the proceedings and assisting in his defense. The district
court subsequently conducted a hearing pursuant to 18 U.S.C.A.
§ 4241 to determine Mason's competency during the trial. Mason
contended that he had not been legally competent, relying principally
on testimony from Dr. McBride, which in turn was based on the
examination he conducted shortly after Mason stabbed himself. The
Government relied on the testimony and written evaluation of Dr.
Hazelrigg.

The district court concluded that Mason was competent during his
November 1992 trial, finding that the evidence demonstrated that he
understood the proceedings against him and participated in his
defense. In reaching this conclusion, the court relied on the opinion
of Dr. Hazelrigg as well as its own observations that during trial
Mason paid attention to testimony, communicated with his attorneys,
and dressed and behaved appropriately.

II.

A defendant is competent to stand trial if "he has sufficient present
ability to consult with his lawyer with a reasonable degree of rational
understanding" and "has a rational as well as factual understanding of
the proceedings against him." Dusky v. United States, 362 U.S. 402,
402 (1960) (per curiam) (internal quotation marks omitted); see
Mason, 52 F.3d at 1289; 18 U.S.C.A. § 4241(d) (providing that a
defendant is incompetent to stand trial if "he is unable to understand
the nature and consequences of the proceedings against him or to
assist properly in his defense"). A competency ruling by a district
court is a factual determination that we will not disturb absent clear
error. See United States v. Lebron, 76 F.3d 29, 32 (1st Cir.), cert.

                    3
denied, 116 S. Ct. 2537 (1996); cf. United States v. Cox, 964 F.2d
1431, 1433 (4th Cir. 1992) (reviewing for clear error a competency
determination under 18 U.S.C.A. § 4246 (West 1985 & Supp. 1997)).
In applying a clearly erroneous standard of review, we are not at lib-
erty to substitute our view of the evidence for that of the district court
merely because we are convinced that we would have reached a dif-
ferent conclusion. See Anderson v. City of Bessemer City, 470 U.S.
564, 573-74 (1985). "A finding is `clearly erroneous' when although
there is evidence to support it, the reviewing court on the entire evi-
dence is left with the definite and firm conviction that a mistake has
been committed." United States v. United States Gypsum Co., 333
U.S. 364, 395 (1948).

Mason contends that the district court erred in relying on the opin-
ion of Dr. Hazelrigg rather than that of Dr. McBride, asserting that
because Dr. McBride examined Mason only weeks after his suicide
attempt, while Dr. Hazelrigg examined Mason 39 months later, Dr.
McBride's opinion is more reliable. After closely reviewing the
record, however, we are unable to conclude that the district court
committed clear error. The court found that Dr. Hazelrigg offered a
more persuasive opinion than Dr. McBride because the former, unlike
the latter, was instructed to evaluate whether Mason was competent
during his criminal trial. In contrast, Dr. McBride focused only on
whether at the time of the examination Mason was suffering from a
mental defect that required treatment. Additionally, the court
observed that Dr. Hazelrigg relied upon resources that had not been
available to Dr. McBride, including transcripts of the trial, presen-
tence reports, interviews with defense counsel and the Assistant
United States Attorney, various medical records, and statements from
the case agent. Finally, the district court noted that contrary to Dr.
McBride's predictions, Mason was able to function following his sui-
cide attempt without inpatient hospitalization. Consequently, we
affirm the determination of the district court that Mason was compe-
tent during his criminal trial and therefore is not entitled to a new
trial. We have examined Mason's other contentions and find them to
be without merit.

AFFIRMED

                     4